           Case 3:19-cv-00154-MMD-CLB Document 52 Filed 07/29/21 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    ROST C. OLSEN, Bar No. 14410
       Deputy Attorney General
3    State of Nevada
     100 N. Carson Street
4    Carson City, NV 89701-4717
     Tel: (775) 684-1209
5    E-mail: rolsen@ag.nv.gov

6    Attorneys for Defendants
     Adam Brendel, Jayson Brumfield, John Keast,
7    John Ramos, Kathryn Reynolds and Thomas Wyatt

8

9                              UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11   SEAN DAVID FOLLETT,
                                                      Case No. 3:19-cv-00154-MMD-CLB
12                        Plaintiff,

13   vs.                                              STIPULATION AND ORDER TO
                                                       DISMISS WITH PREJUDICE
14   JAMES DZURENDA, et al.,

15                        Defendants.

16            This matter came before the Court for settlement conference on July 16, 2021.

17   Upon engaging in discussions, Plaintiff, Sean David Follett, by and through counsel

18   Emily A. Buchwald, Esq., and John A. Fortin, Esq., of Pisanelli Bice PLLC, and all

19   Defendants in this matter, by and through counsel, Aaron D. Ford, Nevada Attorney

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                 1
        Case 3:19-cv-00154-MMD-CLB Document 52 Filed 07/29/21 Page 2 of 2


1    General, and Rost C. Olsen, Deputy Attorney General, stipulate and agree that the

2    above-captioned matter is dismissed with prejudice, and each party will bear their own

3    attorney fees and costs.

4

5    PISANELLI BICE, PLLC                          AARON D. FORD
                                                   Attorney General
6

7    By: /s/ Emily A. Buchwald                     By: /s/Rost C. Olsen
         Emily A. Buchwald, Bar No. 13442              Rost C. Olsen, Bar No. 14410
8       John A. Fortin, Bar No. 15221                  Deputy Attorney General
         Attorneys for Plaintiff                       Attorneys for Defendants
9

10

11
     Dated: July 29, 2021                          Dated: July 29, 2021
12

13
                                                   IT IS SO ORDERED.
14
                                                   ____________________________________
15                                                 U.S. DISTRICT JUDGE

16                                                         July 29
                                                   DATED: __________________, 2021.

17

18

19
20

21

22

23

24

25

26

27
28


                                               2
